Title: To George Washington from Major General Horatio Gates, 8 November 1779
From: Gates, Horatio
To: Washington, George


        
          Sir
          providence 8th November 1779.
        
        Thursday Night I had the Honour to receive Your Excellencys Letter of the First Instant and immediately gave Orders for moving the Continental Troops over the Bay to Greenwich, but the Weather proving so very Stormy the whole day, that could not be Effected before Saturday Evening; I came myself that Night to providence, and Gave Orders for Jacksons Regiment, Station’d here, to March this morning for plainfield; if the Weather continues tolerable I have no doubt but the whole will reach Hartford Saturday. I have advised with those who are the best acquainted with the different Routes at this Season of the Year, They all prefer that by Hartford, upon Account of the Facility of passing the Ferrys, and the goodness of the Roads that way.
        I shall bring with me onely four pieces of Light Brass Field Artillery, and propose leaving what is called the park here, with a small Guard to take care of it—If your Excellency wishes more to be brought forward, it may be easily done after the receipt of Your further Orders. I am Sir Your Excellencys most Obedient Humble Servant
        
          Horatio Gates
        
        
          P.S. Your Excellencys Letter of the 2d Inst., came to hand last Night.
        
      